Citation Nr: 1501590	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1983

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his degenerative disc disease of the lumbar spine is related to an event incurred in service.  Specifically, he reports that while stationed in Germany, he helped upright an overturned vehicle and injured his back in the process.  He recalls that he was treated at a field hospital in Wurzburg, Germany in 1981 for back pain after the reported incident although there is no record of this treatment within his service treatment records.  The Board also notes that an August 1983 service treatment record shows that the Veteran underwent an x-ray from a fall in the seated position that revealed no pathology.

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, there is evidence of a current disability as shown by a current diagnosis of degenerative disc disease of the lumbar spine.  The Veteran is also deemed competent to report injuring his back during service and is likewise competent to report experiencing low back pain since service.  Thus, under the "low threshold" standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed low back disability and his service is warranted.

Additionally, the record a May 2011 Social Security Administration (SSA) decision that granted the Veteran's disability benefits on account of his low back disability.  The decision references the records/reports of five (5) physicians as well as the report of an SSA physical assessment.  None of those records were included with the SSA decision.  In that regard, the RO requested the Veteran's complete SSA file and those records appear to have been received via CD in February 2012.  Neither the CD nor the identified records are contained in the physical claims file or the Veteran's electronic record (VVA or VBMS).  This at least raises the possibility of outstanding SSA records or private treatment records that could be relevant.  

Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the SSA determination decision indicates that there may be outstanding SSA records that are relevant to his appeal, the AMC may attempt to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Request any records for the Veteran pertaining to his 1981 treatment at a field hospital in Wurzburg, Germany.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.

2.  Obtain a complete copy of the medical records and reports considered by the SSA in its May 2011 decision.  If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran and his representative must then be given an opportunity to respond.

3.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any spine disability. Specifically, provide the Veteran the appropriate authorizations for the release of medical records for Drs. Mataban, Jackson, Parisis, and Romero.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  On completion of the above, schedule an appropriate VA examination, to address the nature and etiology of the Veteran's degenerative disc disease of the lumbar spine.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

   (a) Diagnose any current disability of the low back.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain since service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

